207 F.2d 407
HENLEYv.UNITED STATES.
No. 6681.
United States Court of Appeals, Fourth Circuit.
Argued October 7, 1953.
Decided October 8, 1953.

Charlie C. Henley, pro se.
Hugh E. Monteith, Asst. U. S. Atty., Sylva, N. C. (James M. Baley, Jr., U. S. Atty., Marshall, N. C., and Fate J. Beal, Asst. U. S. Atty., Lenoir, N. C., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion for correction of sentence under 28 U.S.C. § 2255. Appellant was charged with conspiracy with others to engage in illicit distilling in violation of the internal revenue laws. At the time of his indictment he was serving a sentence in the North Carolina state prison under the judgment of a North Carolina state court, but at his request was brought before the court below to plead to the indictment. He entered, through his attorney, a plea of nolo contendere and was given a sentence of thirty months' imprisonment, which was ordered to run concurrently with the state court sentence that he was then serving. He complains that he was brought into court in prison clothes and that the sentence given him in the court below was to run concurrently with the state court sentence. There is no merit in either contention. The District Judge has found that he was properly clothed and not in prison garments when brought into court and, even if this were not true, his hearing before the judge on the plea of nolo contendere could not have been prejudiced by the manner in which he was clad. In so far as the concurrent running of the sentence is concerned, he is not prejudiced thereby, since the effect of this is to credit against the federal sentence the time served in state custody and to cut down to that extent the term which he must serve under the federal sentence.


2
Affirmed.